MEMORANDUM OPINION
                                           No. 04-10-00621-CV

                                         In the MATTER OF A.S.

                      From the 386th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-JUV-00852
                               Honorable Laura Parker, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 6, 2011

AFFIRMED

           After the trial court denied his motion to suppress, a jury found appellant A.S., a juvenile,

had engaged in delinquent conduct by possessing a controlled substance, Alprazolam. 1 The trial

court sentenced A.S. to nine months probation and ordered him to perform twenty-four hours of

community service. On appeal, A.S. contends the trial court erred in denying his motion to

suppress. We affirm the trial court’s judgment.

                                               BACKGROUND

           On the evening A.S. was arrested, San Antonio police officers Don Becker and Evan

Bagley were downtown on bike patrol. According to the officers, they heard a vehicle “basing.”

1
    Alprazolam is more commonly known by its brand name, Xanax.
                                                                                    04-10-00621-CV


Officer Becker explained “basing” occurs when loud music is emitted from a motor vehicle that

can be heard from a distance, causing vibrations. The officers testified they heard the music and

felt the vibrations from their position approximately thirty feet away. The officers, believing the

“basing” emitting from the vehicle was in violation of several city noise ordinances, decided to

stop the vehicle. According to Officer Becker, the music was so loud he had to tap on the

vehicle’s window to get the driver’s attention. As the officers were standing outside the vehicle,

they noticed A.S. sitting in the passenger seat. Both officers testified A.S. was not wearing a

seatbelt. The officers asked all the occupants of the vehicle to get out. The officers stated A.S.

was arrested for not wearing a seatbelt. A.S. was searched incident to the arrest. During the

search, Officer Bagley found five pills, later identified as Alprazolam, in A.S.’s front shirt

pocket.

          Subsequently, the State filed a petition alleging A.S. had engaged in delinquent conduct

by possessing a controlled substance, Alprazolam, in an amount less than twenty-eight grams.

A.S. filed a pretrial motion to suppress. After a hearing, the trial court denied the motion.

Thereafter, A.S. pleaded not true to the petition, and the case was tried to a jury. The jury found

“true” to the allegation that A.S. had engaged in delinquent conduct by possessing a controlled

substance. The trial court placed A.S. on probation for nine months in the custody of his mother,

and ordered him to perform twenty-four hours of community service restitution. A.S. timely

filed a notice of appeal.

                                             ANALYSIS

          In his sole appellate issue, A.S. contends the trial court erred in denying his motion to

suppress. A.S. makes the following argument in support of his issue: if the officers lacked

reasonable suspicion to stop the vehicle in which he was riding, they would not have seen the



                                             -2-
                                                                                       04-10-00621-CV


alleged seatbelt violation, negating any probable cause to arrest, which would then negate the

officers’ authority to conduct a search incident to arrest, mandating suppression of the

Alprazolam. In other words, if this court finds there was no reasonable suspicion to stop the

vehicle in which A.S. was riding, we must hold the trial court erred in denying his motion to

suppress and reverse and remand for a new trial. A.S.’s argument is limited to the absence of

reasonable suspicion for the initial stop of the vehicle in which he was riding; he does not

challenge probable cause based on the seatbelt violation.

                                         Standard of Review

       When reviewing a motion to suppress in a juvenile case, we use the same standards

applicable to suppression motions in adult criminal cases. In re R.J.H., 79 S.W.3d 1, 6 (Tex.

2002); In re D.J.C., 312 S.W.3d 704, 711 (Tex. App.—Houston [1st Dist.] 2009, no pet.). In

adult criminal cases, we review a trial court’s ruling on a motion to suppress for abuse of

discretion. State v. Dixon, 206 S.W.3d 587, 590 (Tex. Crim. App. 2006). Our review is

bifurcated. Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007); Guzman v. State,

955 S.W.2d 85, 89 (Tex. Crim. App. 1997). When, as here, the record is silent on the reasons for

the trial court’s denial, i.e., there are no explicit fact findings, and neither party timely requested

findings and conclusions from the trial court, we imply the necessary fact findings that would

support the trial court’s ruling if the evidence supports those findings. State v. Garcia-Cantu,

253 S.W.3d 236, 241 (Tex. Crim. App. 2008). Typically, support for the implied findings must

come from the evidence produced during the motion to suppress hearing. Gutierrez v. State, 221
S.W.3d 680, 687 (Tex. Crim. App. 2007). However, when the suppression issue is relitigated at

trial, as it was here, the appellate court must consider the evidence from both the suppression

hearing and the trial. Id.



                                             -3-
                                                                                    04-10-00621-CV


       We must view the evidence in the light most favorable to the trial court’s ruling, and we

will reverse only if the ruling is outside the zone of reasonable disagreement. Garcia-Cantu, 253
S.W.3d at 241. In conducting our review, we give almost total deference to the trial court’s

resolution of questions of historical fact and mixed questions of law and fact that turn on the

weight or credibility of the evidence.     Derichsweiler v. State, No. PD-0176-10, 2011 WL
222210, at *1 (Tex. Crim. App. Jan. 26, 2011) (citing Amador, 221 S.W.3d at 673). We review

de novo the trial court’s application of the law to the facts. See id.; Weide v. State, 214 S.W.3d
17, 25 (Tex. Crim. App. 2007). We will sustain the trial court’s ruling “if it is reasonably

supported by the record and is correct on any theory of law applicable to the case.” Dixon, 206
S.W.3d at 590.

                             Applicable Law: Reasonable Suspicion

       The Fourth Amendment requires that a warrantless detention of a person that amounts to

less than a custodial arrest must be justified by reasonable suspicion. Derichsweiler, 2011 WL
222210, at *1; Ford v. State, 158 S.W.3d 488, 492 (Tex. Crim. App. 2005). An officer has

reasonable suspicion to detain if he has “specific, articulable facts that, when combined with

rational inferences from those facts, would lead him to reasonably conclude that a particular

person actually is, has been, or soon will be engaged in criminal activity.” Id. This is an

objective standard that disregards the actual subjective intent of the arresting officer and

considers, instead, whether there was an objectively justifiable basis for the detention.

Derichsweiler, 2011 WL 222210, at *1. Under this standard, the articulable facts on which the

officer relied need only support a reasonable belief that activity out of the ordinary is occurring

or has occurred, that the person detained is connected to the activity, and that the activity is




                                           -4-
                                                                                     04-10-00621-CV


related to crime. State v. Garcia, 25 S.W.3d 908, 912 (Tex. App.—Houston [14th Dist.] 2000,

no pet.).

                                            Application

        Officers Becker and Bagley testified the vehicle in which A.S. was riding was stopped

because of violations of several provisions of the City of San Antonio Code of Ordinances,

specifically section 21-52, 21-53, and 21-54. See SAN ANTONIO, TEX., art. III §§ 21-52, 21-53,

& 21-54. Section 21-52 precludes “noise nuisances,” which include, in part, “[t]he playing or

permitting or causing the playing of any radio, television, phonograph, drum, juke box,

nickelodeon, musical instrument, sound amplifier or similar device which produces, reproduces,

or amplifies sound” in such a manner or with such volume so as “to annoy, to distress, or to

disturb the quiet, comfort, or repose of a person of reasonable nervous sensibilities.” Id. § 21-

52(a)(1). Section 21-53 states that it is unlawful to “create, maintain or cause any ground or

airborne vibration which is perceptible without instruments at any point on any affected property

adjoining the property in which the vibration source is located.” Id. § 21-53. And most pertinent

in this case, section 21-54, which is entitled “Vehicular Mounted Sound Amplification Systems,”

states it is unlawful:

        . . . for any person operating or controlling a motor vehicle in either a public or
        private place within the city to operate any sound amplifier which is part of, or
        connected to any radio, stereo receiver, compact disc player, cassette player, or
        other similar device in the motor vehicle, in such a manner that, when operated, is
        audible at a distance of thirty (30) or more feet from the source or, when operated
        causes a person to be aware of the vibration accompanying the sound in any
        location outside the confines of the vehicle emitting the sound, noise, or vibration.

Id. § 21-54. Section 21-58 provides that a violation of any of these ordinances is a Class C

misdemeanor, and punishable by a fine of $100 to $2,000, depending upon the violator’s intent.

Id. § 21-58(a), (b).



                                            -5-
                                                                                      04-10-00621-CV


       The officers, who stated they were “well over” thirty feet away, testified loud music was

emanating from the vehicle in which A.S. was riding. Admittedly, the officers did not use any

instrumentation to measure the decibel level of the music, but that is not required by section 21-

54. Rather, a violation occurs when a stereo or other music device in a motor vehicle is operated

in a manner that makes it audible from thirty or more feet away.            We hold the officers’

testimony, which the trial court was entitled to believe, provided “specific, articulable facts” that

led them “to reasonably conclude” the vehicle in which A.S. was riding was in violation of

section 21-54, a criminal violation. See Derichsweiler, 2011 WL 222210, at *1; Ford, 158
S.W.3d at 492. Therefore, the initial stop of the vehicle and its occupants was supported by

reasonable suspicion, and therefore valid under the Fourth Amendment. See id. Because the

initial stop was justified, and A.S. does not contest the officers’ observation of the seatbelt

violation and probable cause to arrest based thereon, we hold the search that produced the

controlled substance was not in violation of the Fourth Amendment and the trial court did not err

in denying the motion to suppress.

       Additionally, the officers testified they could feel the vibrations the car was producing as

a result of the loud music being played. We hold this is sufficient to establish, for purposes of

reasonable suspicion, violations of section 21-54, which makes it unlawful for a vehicle to

produce a vibration that can be felt by someone outside the vehicle, and section 21-53, which

makes it unlawful for any person to create or cause any vibration which is perceptible without

instruments on property adjoining the source of the vibration. See SAN ANTONIO, TEX., art. III

§§ 21-53, 21-54.

       A.S. seems to contend the officers were required to prove an actual violation of the

ordinance to establish reasonable suspicion, and that the officers’ testimony based on their



                                            -6-
                                                                                      04-10-00621-CV


personal observations that ordinances were being violated was insufficient. We disagree. An

officer’s expressed belief that a person was violating a statute or ordinance is sufficient to justify

an investigatory stop. See Howard v. State, 932 S.W.2d 216, 218-19 (Tex. App.—Texarkana

1996, pet. ref’d).   Even a subsequent finding that there was no violation will not vitiate

reasonable suspicion for the investigatory detention. Id.

                                           CONCLUSION

       Based on the foregoing, we hold the officers had reasonable suspicion to detain the

vehicle in which A.S. was a passenger. The valid detention allowed the officers to observe the

seatbelt violation, which gave them probable cause to arrest, and the right to search incident to

that arrest. Accordingly, the trial court did not err in denying A.S.’s motion to suppress the

Alprazolam. We therefore overrule A.S.’s issue and affirm the trial court’s judgment.


                                                   Marialyn Barnard, Justice




                                             -7-